Citation Nr: 1817140	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  12-27 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for compression fractures of the thoracic spine and degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:  John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a September 2014 Board decision, the Board denied entitlement to a disability rating in excess of 10 percent for compression fractures of the thoracic spine and degenerative changes of the lumbar spine.

In an Order dated August 2015, the Court of Appeals for Veterans Claims (Court) granted the parties' Joint Motion for Partial Remand (JMPR), which vacated, in part, the Board's September 2014 decision that denied entitlement to a disability rating in excess of 10 percent for compression fractures of the thoracic spine and degenerative changes of the lumbar spine.  The matter has been returned to the Board for adjudication consistent with the Court's decision.  

In February 2016 and September 2017, this appeal was remanded for further development.  For the reasons discussed below, further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim. Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran was scheduled for a VA examination to determine the current nature and severity of his lumbar spine disability on October 17, 2017.  The RO indicated that the Veteran failed to report to the scheduled examination.  However, prior to the examination date, in an October 9, 2017 letter, the Veteran stated that he was unable to travel to the scheduled VA examination due to surgery related to his colon cancer.  

VA regulations provide that when a claimant, without good cause, fails to report for an examination, action shall be taken, to include rating based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655 (a) (2017).

Thus, the Board finds that the Veteran has established good cause in regards to his failure to report to the scheduled examination.  38 C.F.R. § 3.655 (a).  Given such, a remand is warranted to afford the Veteran with a VA examination for his compression fractures of the thoracic spine and degenerative changes of the lumbar spine. 

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain any outstanding records relevant to the Veteran's lumbar spine claim.

All attempts to obtain these records must be documented in the claims file.  The RO should follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c) (2017).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  After the development above has been accomplished to the extent possible, schedule the Veteran for an appropriate VA examination to assess the current severity of his compression fractures of the thoracic spine and degenerative changes of the lumbar spine.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays, should be performed.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups, name the precipitating and alleviating factors, and estimate, "per [the] veteran," to what extent, if any, such flare-ups affect functional impairment.  This query should be accomplished regardless of whether the Veteran is experiencing a flare-up at the time of testing or not.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, to include the Veteran's reports of limitation of motion, altered gait, spasms, pain, flare-ups lasting two or three days, discomfort, stiffness, weakness, achiness, and tightness.  S/He should outline that history in the report.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

The examiner should also note whether the lumbar spine disability results in incapacitating episodes, and indicate the total duration of any such episodes. 

Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also, to the extent possible, provide a retrospective opinion addressing prior range of motion of the low back, painful motion (and at what point it started), additional loss of motion after repetitions, and function loss due to pain-considering active and passive motion as well as weight-bearing and nonweight-bearing considerations-throughout the claims period.  If, the examiner is unable to provide a retrospective opinion, the examiner must provide a thorough rationale explaining why such opinion is not provided in this examination.

Lastly, the examination report should also identify all neurological manifestations of the service-connected lumbar spine disability, if any.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


